            Case 2:17-cv-00618-SLB Document 86 Filed 08/10/21 Page 1 of 10                  FILED
                                                                                   2021 Aug-10 PM 03:45
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

ROBERT BARTON, et al.,                     )
                                           )
        Plaintiffs,                        )
                                           )
        vs.                                )      2:17-CV-618-SLB
                                           )
NATIONWIDE MUTUAL FIRE                     )
INSURANCE COMPANY,                         )
                                           )
        Defendant.                         )

                      MEMORANDUM OPINION AND ORDER

        This matter comes before the court on an order from the Eleventh Circuit

Court of Appeals, remanding this case solely “for the limited purpose of

determining the citizenship of the parties, to establish whether diversity citizenship

existed.” (Doc. 83 at 2). 1 This court entered an Order to Show Cause directing the

Plaintiffs to show whether diversity jurisdiction exists in this case. (Doc. 84). For

the reasons set forth below, the court finds that the Plaintiffs have failed to show

that diversity jurisdiction exists.

   I.         BACKGROUND

        On April 17, 2017, Plaintiffs Robert and Mindy Barton filed a complaint in


        1
        Reference to a document number, [“Doc. ___”], refers to the number
assigned to each document as it is filed in the court’s record. Page number
citations refer to the page numbers assigned to the document by the court’s
CM/ECF electronic filing system.
                                           1
        Case 2:17-cv-00618-SLB Document 86 Filed 08/10/21 Page 2 of 10




this court against Stacy Alliston Design and Building, Inc. (“SADB”) and

Nationwide Mutual Fire Insurance Company (“Nationwide”), seeking recovery

from insurer Nationwide for a $900,000 state court judgment against SADB—

Nationwide’s insured. (Doc. 1). The Bartons invoked this court’s diversity

jurisdiction under 28 U.S.C. § 1332. (Id. at 2). The Bartons alleged in the

complaint that they were residents of Alabama, that SADB was “a domestic

corporation licensed to do and doing business in Jefferson County, Alabama,” and

that Nationwide was “an Ohio corporation that does business in Alabama.” (Id. at

2).

      Before the case was reassigned to the undersigned, this court spoke to the

issue of diversity jurisdiction on one occasion as the case proceeded. The court

realigned SADB as a plaintiff rather than a defendant because both SADB and the

Bartons effectively sought recovery from Nationwide, and, thus, had aligned

interests. (Doc. 21). In that Order, the court passingly stated, without going into

extensive detail or setting forth the specific factual allegations supporting the

citizenship of the parties, that diversity jurisdiction existed because the Plaintiffs

were all citizens of Alabama and Nationwide was a citizen of Ohio. (Id. at 2).

      The case continued through summary judgment and to a bench trial, after

which this court granted judgment in favor of Nationwide. (Doc. 77). The Bartons

appealed the judgment to the Eleventh Circuit Court of Appeals. (Doc. 78).


                                            2
        Case 2:17-cv-00618-SLB Document 86 Filed 08/10/21 Page 3 of 10




Before reaching the merits of the appeal, however, the Eleventh Circuit remanded

the case to this court “for the limited purpose of determining the citizenship of the

parties, to establish whether diversity citizenship existed.” (Doc. 83 at 2). The

Eleventh Circuit noted that “the allegations in the complaint were insufficient to

establish the citizenship of the Bartons, co-plaintiff Stacy Alliston Design and

Building, Inc., and Nationwide at the time that it was filed.” (Id. at 1). This court

then entered an Order to Show Cause, requiring the Plaintiffs to show cause in

writing and through the production of evidence why the court had diversity

jurisdiction over this case. (Doc. 84).

      Plaintiffs Robert and Mindy Barton filed a response asserting that the record

shows that complete diversity exists in this case. (Doc. 85). They argue that this

court has already found that diversity jurisdiction exists, further asserting that the

record supports that finding because the record shows that the Bartons reside in

Alabama and intend to remain there. (Id. at 2–5). The Bartons also attached a

Proposed First Amended Complaint that they say “specifically and properly alleges

the ‘citizenship’ of all the parties”; they request leave to amend their complaint if

necessary. (Id. at 5–6).

      The proposed First Amended Complaint attached by the Bartons alleges that

the Bartons reside in Alabama, intend to remain in Alabama, are domiciled in

Alabama, and are citizens of Alabama. (Doc. 85-3 at 2). The Amended Complaint


                                           3
          Case 2:17-cv-00618-SLB Document 86 Filed 08/10/21 Page 4 of 10




also alleges that SADB is a citizen of Alabama that was incorporated in Shelby

County, Alabama, and that has a registered office in Sterrett, Alabama. (Id. at 2–

3). As for Nationwide, the Amended Complaint alleges that Nationwide is a

citizen of Ohio, stating that Nationwide was incorporated in Columbus, Ohio, and

has a “principal address” in Columbus, Ohio. (Id. at 3). The Bartons included

business entity information from the Alabama Secretary of State’s Office with both

their response and the proposed Amended Complaint. (Doc. 85-1); (Doc. 85-2);

(Doc. 85-3 at 8–9). The information from the Alabama Secretary of State shows

that SADB was incorporated in Shelby County, Alabama, in August 2000, then

was dissolved in December 2015, and had a principal address in Sterrett, Alabama.

(Doc. 85-1); (Doc. 85-3 at 8). The Secretary of State information shows that

Nationwide was incorporated in Ohio in 1933 and has a “principal address” in

Columbus, Ohio. (Doc. 85-2); (Doc. 85-3 at 2).

         Nationwide did not file a reply.

   II.      STANDARD OF REVIEW

         Federal jurisdiction is premised on either a federal question or diversity of

citizenship. See 28 U.S.C. §§ 1331, 1332. Pursuant to 28 U.S.C. § 1332, a district

court has diversity jurisdiction over civil actions where there is complete diversity

of citizenship between plaintiffs and defendants, among other requirements.

Complete diversity requires that “every plaintiff must be diverse from every


                                             4
         Case 2:17-cv-00618-SLB Document 86 Filed 08/10/21 Page 5 of 10




defendant.” Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir.

1998). Diversity jurisdiction is determined at the time a complaint is filed.

Thermoset Corp. v. Bldg. Materials Corp of Am., 849 F.3d 1313, 1317 (11th Cir.

2017).

       If a plaintiff asserts diversity jurisdiction, the plaintiff “has the burden to

prove that there is diversity.” King v. Cessna Aircraft Co., 505 F.3d 1160, 1171

(11th Cir. 2007). Thus, the plaintiff “must allege facts that, if true, show federal

subject matter jurisdiction over her case exists.” Travaglio v. Am. Exp. Co., 735

F.3d 1266, 1268 (11th Cir. 2013). Those jurisdictional allegations “must include

the citizenship of each party, so that the court is satisfied that no plaintiff is a

citizen of the same state as any defendant.” Id.

       Individual citizenship is determined by a person’s domicile, which requires

both residence in a place and the intention to remain there indefinitely. Travaglio,

735 F.3d at 1269. Residence alone, as opposed to domicile, does not convey

citizenship for the purposes of establishing diversity jurisdiction. Id.

       Unlike an individual, a corporation is a citizen for the purposes of diversity

jurisdiction in both its state of incorporation and the state where it has its principal

place of business. 28 U.S.C. § 1332(c)(1). The Supreme Court has held that “the

phrase ‘principal place of business’ refers to the place where the corporation’s high

level officers direct, control, and coordinate the corporation’s activities.” Hertz


                                             5
        Case 2:17-cv-00618-SLB Document 86 Filed 08/10/21 Page 6 of 10




Corp. v. Friend, 559 U.S. 77, 80 (2010). In Hertz, the Supreme Court adopted a

“nerve-center” test to determine the single place where a corporation has its

principal place of business, noting that a corporation’s principal place of business

will typically be where the corporation maintains its headquarters, “provided that

the headquarters is the actual center of direction, control, and coordination, i.e., the

‘nerve center,’ and not simply an office where the corporation holds its board

meetings.” Id. at 92–93. The Supreme Court commented in Hertz that it rejected

the idea that “the mere filing of a form like the Securities and Exchange

Commission’s Form 10–K listing a corporation’s ‘principal executive offices’

would, without more, be sufficient proof to establish a corporation’s ‘nerve

center.’” Id. at 97. Considering Hertz, the Eleventh Circuit has held that, without

more, an allegation of a corporation’s “Principal Office Address” as listed with a

state’s Secretary of State is insufficient to allege a principal place of business under

the “nerve center” test to establish diversity jurisdiction. Wylie v. Red Bull N. Am.,

Inc., 627 F. App’x 755, 758 (11th Cir. 2015).

      Where pleadings do not sufficiently allege facts to support jurisdiction,

“[d]efective allegations of jurisdiction may be amended, upon terms, in the trial or

appellate courts.” 28 U.S.C. § 1653. Additionally, the court can look to record

evidence to cure defective allegations of citizenship for the purposes of diversity

jurisdiction. Travaglio, 735 F.3d at 1269. Where a court cannot find clearly


                                           6
          Case 2:17-cv-00618-SLB Document 86 Filed 08/10/21 Page 7 of 10




alleged diversity of citizenship, the court must dismiss the case for lack of

jurisdiction. Id.

   III.    DISCUSSION

      In this case, the Bartons’ response to this court’s Order to Show Cause and

their proposed Amended Complaint fail to sufficiently allege the citizenship of the

parties to support diversity jurisdiction under 28 U.S.C. § 1332. While the Bartons

have provided sufficient information to determine the citizenship of the Plaintiffs,

they have not provided the necessary information to determine the citizenship of

Defendant Nationwide, as required to show complete diversity between plaintiffs

and defendants. See Triggs, 154 F.3d at 1287.

      In their response, the Bartons state that the record shows that they are

domiciled in Alabama. (Doc. 85 at 4–5). Additionally, in their proposed Amended

Complaint, the Bartons allege that they have lived at a specific home in Alabama

since 2006, have never resided in any state other than Alabama, and intend to

continue living in Alabama. (Doc. 85-3 at 2). Thus, the proposed Amended

Complaint shows that the Bartons are domiciled in Alabama, as they reside in

Alabama and intend to remain there. See Travaglio, 735 F.3d at 1269. The

allegations of domicile establish that the Bartons are citizens of Alabama for the

purposes of diversity jurisdiction. See id.

      The Bartons’ proposed Amended Complaint also alleges that SADB is a


                                          7
        Case 2:17-cv-00618-SLB Document 86 Filed 08/10/21 Page 8 of 10




citizen of Alabama for the purposes of diversity jurisdiction. The proposed

Amended Complaint alleges that SADB was incorporated in Shelby County,

Alabama, and has a registered office in Sterrett, Alabama. (Doc. 85-3 at 2–3). The

Bartons also include information from the Alabama Secretary of State showing that

SADB was incorporated in Alabama in August of 2000, but then dissolved in

December 2015. (Id. at 8). Thus, SADB was already dissolved when the Bartons

filed their complaint in 2017. See (Doc. 1). A corporation that has dissolved “has

no principal place of business.” Holston Invs., Inc. B.V.I. v. LanLogistics Corp.,

677 F.3d 1068, 1071 (11th Cir. 2012). Since diversity jurisdiction is determined at

the time a complaint is filed and SADB had no principal place of business in 2017,

SADB was a citizen of Alabama, its state of incorporation. See Thermoset Corp.,

849 F.3d at 1317; 28 U.S.C. § 1332(c)(1). Accordingly, the record and the

Bartons’ proposed Amended Complaint show that the Plaintiffs in this case are all

citizens of Alabama for the purposes of diversity jurisdiction.

      The court finds no such basis for citizenship as to Defendant Nationwide.

The Bartons’ proposed Amended Complaint alleges that Defendant Nationwide is

incorporated in Columbus, Ohio, and has a “principal address” in Columbus, Ohio.

(Doc. 85-3 at 3). The Plaintiffs also include information from the Alabama

Secretary of State providing Nationwide’s state of incorporation and “principal

address.” (Id. at 9). However, nowhere in their response or their proposed


                                          8
         Case 2:17-cv-00618-SLB Document 86 Filed 08/10/21 Page 9 of 10




Amended Complaint do the Bartons allege Nationwide’s principal place of

business, as required for determining a corporation’s citizenship. See 28 U.S.C.

§ 1332(c)(1). Instead, they merely state Nationwide’s “principal address.” See

(Doc. 85-2); (Doc. 85-3 at 3, 9). As the Supreme Court suggested in Hertz and as

the Eleventh Circuit held in Wylie, alleging a corporation’s principal address as

found on a form is not the same as alleging or showing the corporation’s “nerve

center” and principal place of business. See Hertz, 559 U.S. at 92–93, 97; Wylie,

627 F. App’x at 758. Because the Bartons have not alleged, and the record does

not show, any facts regarding Nationwide’s principal place of business, the court

cannot determine Nationwide’s citizenship for the purposes of establishing

diversity jurisdiction. See 28 U.S.C. § 1332(c)(1). Therefore, the Plaintiffs have

not met their burden of proving diversity jurisdiction by alleging the citizenship of

the parties such that “the court is satisfied that no plaintiff is a citizen of the same

state as any defendant.” Travaglio, 735 F.3d at 1268.

   IV.    CONCLUSION

      Accordingly, based on the Bartons’ response and proposed Amended

Complaint, the court still cannot determine “that the parties were completely

diverse,” as requested in the Eleventh Circuit’s Order remanding this case. See

(Doc. 83 at 2). Because the court still cannot verify the existence of diversity

jurisdiction pursuant to 28 U.S.C. § 1332, the court ORDERS the Plaintiffs to file


                                            9
       Case 2:17-cv-00618-SLB Document 86 Filed 08/10/21 Page 10 of 10




on or before August 17, 2021, an amended complaint properly alleging the

citizenship of the parties in this case, such that the court can verify the existence of

diversity jurisdiction. If the Plaintiffs again fail to properly allege citizenship for

the purposes of diversity jurisdiction, this court will dismiss the case for lack of

jurisdiction. Otherwise, the court will confirm the existence of diversity

jurisdiction and return this case to the Eleventh Circuit.

      DONE and ORDERED this 10th day of August, 2021.



                                         SHARON LOVELACE BLACKBURN
                                         UNITED STATES DISTRICT JUDGE




                                           10
